Citation Nr: 1603371	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) with dysthymic disorder (also claimed as bipolar disorder and depression), including secondary to a low back disorder.

2. Entitlement to service connection for lumbar disk herniation (claimed as back pains in hot and cold climate).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4. Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lyon, Michael D. (BVA)


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.  

This case is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Philadelphia, Pennsylvania.  A Board videoconference hearing was held September 2014.  Further evidence was obtained, for which the Veteran waived review by the Agency of Original Jurisdiction (AOJ).

All records are currently encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran was seen on a couple occasions during service for complaints of low back pain.  He declined a separation examination and no pertinent complaints were recorded in any of the pertinent documents.  Records show some disc pathology in 2010.  The Veteran has reported continuing back problems since service, but that he could not afford treatment in intervening years.  There is some indication that he worked in construction during part of this time, and has more recently worked for the Census Bureau.

A VA examiner noted in 2010 and 2011 that the current back pathology was "less likely than not" related to service.  The examiner had reviewed the available records and offered some rationale for the opinion.

Also on file is a statement from November 2013, from a VA physician who characterized himself as the Veteran's primary care physician.  This individual reported complaints of back pain since service and offered a positive opinion.  It is unclear, however, whether this record was based on a review of records and treatment rendered to the Veteran or was simply the conclusion offered following a history given by the Veteran.  As presumably this physician has treated the Veteran for some time, and attempt to obtain pertinent records to complete the record should be undertaken.

On the claim of service connection for psychiatric disability a VA physician's letter raises the issue of whether depression was brought on by a back disability, and another medical opinion is required to consider this.  

The Veteran claims also service connection for PTSD due to the stressor of a             June 1996 serious physical altercation, in which he was charged in the state of Texas criminal court system as the aggressor.  He pled guilty to Aggravated Assault with a Deadly Weapon, receiving two-years' probation.  The AOJ denied the claim for psychiatric disability based on the Veteran's willful misconduct in service.                   The Veteran now offers a detailed November 2013 private psychologist's opinion that he ostensibly acted not willfully, but out of unplanned reaction to the circumstances, and more or less in self-defense.  A VA psychiatrist's opinion is needed to consider whether this may have been the case given the Veteran's      mental state at the time.  It needs to be made clear whether there is evidence of a psychiatric disorder in service, and whether there is current chronic acquired psychiatric impairment that is secondary to or related to service.

The claims for TDIU and nonservice-connected pension could be affected by additional evidence that will be obtained, and so cannot be decided yet.                           See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (indicating when two issues are "inextricably intertwined").  

There is also information in the Virtual VA electronic database that the Veteran may be presently receiving Title II disability benefits from the Social Security Administration (SSA), and if so, records of that award should be obtained.                   See Murincsak v. Derwinski, 2 Vet. app. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records.  This should include an records from the Veteran's primary care physician for all treatment rendered to the Veteran, to include that for his low back disorder.

2. Determine whether the Veteran receives Social Security Administration (SSA) disability benefits, or has ever filed a disability claim, and if so, obtain the SSA administrative decision and supporting medical records.  

3. Schedule the Veteran for an appropriate VA examination to determine the nature and extent of any chronic low back disorder.  All indicated tests should be performed and all clinical findings should be reported in detail.  The prior VA opinions should be considered and discussed.  It should be indicated whether it is at least as likely as not (50 percent probability or higher) that any current back disorder is related to an in-service occurrence or event.

4. Schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  

The examiner should provide a diagnosis of all current mental health disorders the Veteran presently has.            Then indicate whether the Veteran has depression or another mental health condition that is secondary to his service or to a low back disability, considering whether back problems (a) initially caused and/or (b) chronically aggravated a mental health syndrome. 

The examiner should then indicate review of the prior September 2010 VA examination report which diagnosed PTSD, and as being due to the already verified stressor of involvement in a serious physical altercation.                         The examiner is requested to offer an opinion as to whether on review of available evidence the Veteran's role in this incident was, or was not "willful."                  The examiner is advised beforehand of the VA regulatory definition of willful misconduct:  an act involving conscious wrongdoing or known prohibited action; and involving deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard of its probable consequences.  The examiner should also indicate having considered the November 2013 private psychologist's opinion on the subject.  It should also be set out whether there are clinical findings that reveal the presence of an acquired psychiatric disorder in service.  

A complete rationale should be provided for any opinion offered.

5. Then review the claims file.  If any of the directives of this remand have not been implemented, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of              the Case (SSOC) and an opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


